 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSANNE L. RUST
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
 9

10

11                               IN THE UNITED STATES DISTRICT COURT

12                                  EASTERN DISTRICT OF CALIFORNIA

13

14   UNITED STATES OF AMERICA,                             CASE NO. 2:18-cr-257 MCE
15                                  Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL
16               v.                                        ACT; ORDER
17   RAHMAN LAKHANI, et al.,
                                                           Courtroom: The Honorable Morrison C. England Jr.
18                                  Defendants.
19
20

21                                                STIPULATION
22          Plaintiff United States of America, by and through its counsel of record, and defendants, by
23 and through defendants’ counsel of record, hereby stipulate as follows:

24          1.        By previous order, this matter was set for status on June 24, 2021.
25          2.        By this stipulation, defendants now move to vacate the June 24, 2021 status hearing
26 and continue it until November 18, 2021, and to exclude time between June 24, 2021, and November

27 18, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

28                                                                                                          1
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
 1         3.     The parties agree and stipulate, and request that the Court find the following:

 2                a)      The government has represented that the discovery associated with this case

 3         includes over a hundred thousand pages of documents, electronically imaged devices, and

 4         video and audio files. Pursuant to a protective order, that discovery has been either produced

 5         directly to counsel and/or made available for inspection and copying.

 6                b)      Counsel for defendants still needs more time to continue reviewing the

 7         voluminous discovery, including the discovery made available for inspection (which includes

 8         dozens of boxes), consult with his clients, including Mr. Lakhani who still resides in Illinois,

 9         review the current charges and research related possible trial motions, discuss possible

10         immigration consequences with Mr. Lakhani, research potential sentencing issues for each

11         defendant, including analyzing the loss and restitution figures at issue in the case, and to

12         otherwise prepare for trial.

13                c)      Further, defense counsel requests additional time given his commitments in

14         other cases, including preparing for, and representing other clients, in upcoming trials in

15         other jurisdictions in California, and his work on litigation related to the COVID-19

16         pandemic, which is still ongoing (although possibly winding down due to more widely

17         available vaccines).

18                d)      Defense counsel also has personal obligations that further impact his

19         availability between June 24, 2021, and November 18, 2021.

20                e)      Counsel for defendants believes that failure to grant the above-requested

21         continuance would deny him the reasonable time necessary for effective preparation, taking

22         into account the exercise of due diligence, and would deny his clients continuity of counsel.

23                f)      The government does not object to the continuance.

24                g)      Based on the above-stated findings, the ends of justice served by continuing

25         the case as requested outweigh the interest of the public and the defendants in a trial within

26         the original date prescribed by the Speedy Trial Act.

27                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

28                                                                                                          2
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
 1         3161, et seq., within which trial must commence, the time period of June 24, 2021 to

 2         November 18, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

 3         B(iv) [Local Code T4] because it results from a continuance granted by the Court at

 4         defendants’ request on the basis of the Court’s finding that the ends of justice served by

 5         taking such action outweigh the best interest of the public and the defendants in a speedy

 6         trial.

 7         4.       Nothing in this stipulation and order shall preclude a finding that other provisions of

 8 the Speedy Trial Act dictate that additional time periods are excludable from the period within which
 9 a trial must commence.

10         IT IS SO STIPULATED.

11   Dated: June 22, 2021                                    PHILLIP A. TALBERT
                                                             Acting United States Attorney
12

13                                                           /s/ Rosanne Rust
                                                             Rosanne Rust
14                                                           Assistant United States Attorney
15

16   Dated: June 22, 2021                                    /s/ Patrick K. Hanly
                                                             Patrick K. Hanly
17                                                           Counsel for Defendants
                                                             Rahman Lakhani, N. Ali
18                                                           Enterprises, Inc., and 21 Century
                                                             Distribution, Inc.
19
20

21 ///

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28                                                                                                            3
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
 1                                                ORDER

 2          The Court has read and considered the parties’ Stipulation. The Court hereby finds that the

 3 Stipulation, which the Court incorporates by reference into this Order, demonstrates facts that

 4 provide a basis to exclude time under the Speedy Trial Act pursuant to 18 U.S.C.§ 3161(h)(7)(A),

 5 B(iv) [Local Code T4]. Time is excluded under the Speedy Trial Act between June 24, 2021, and

 6 November 18, 2021.

 7          IT IS SO ORDERED.

 8 Dated: July 2, 2021
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28                                                                                                        4
   U.S. v. Lakhani, 2:18-CR-00257
29 Stipulation to Reset Status Conference

30
